DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 14-20, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pat. App. Pub. No. 2014/0376150).
With respect to claim 1, Kim discloses a multilayer capacitor comprising: a body including a multilayer structure in which a plurality of dielectric layers are provided and a plurality of internal electrodes are stacked with the dielectric layer interposed therebetween (see FIGS. 1 and 2, elements 110, 111, 121, and 122, respectively; see also, paragraph [0049]); and external electrodes disposed outside the body and connected to the plurality of internal electrodes (see FIGS. 1 and 2, elements 131/132 and paragraph [0045]), wherein the body includes a high resistance portion disposed in at least one region among a region between the dielectric layer and the internal electrode and an inside of the dielectric layer and having electric resistance higher than electric resistance of the internal electrode (see FIG. 3, element 22a and paragraphs [0072] and [0074]), and the high resistance portion and the plurality of internal electrodes include the same metal component and the same metal oxide component (see paragraphs [0070]-[0075], noting that metal particles 22 are incorporated into internal electrodes 121/122, and further, that the metal particles are partially oxidized (paragraph [0072]).
With respect to claim 2, Kim discloses that the metal component of the high resistance portion has an electrical resistance higher than that of a main component of the internal electrode.  See paragraph [0071], citing copper.
With respect to claim 3, Kim discloses that the metal component includes at least one selected from the group consisting of Ag, Cu, Au, Sn, In, Al, Bi, Sb, Ge, and Te.  See paragraph [0071], citing copper.
With respect to claim 4, Kim discloses that the metal oxide component of the high resistance portion has a positive temperature coefficient of resistivity (PTCR) characteristic in which electrical resistance increases as temperature increases.  See paragraph [0074], noting that the resistance of copper oxide increases as temperature increases.
With respect to claim 7, Kim discloses that the high resistance portion includes a first region in a layer structure between the dielectric layer and the internal electrode and a second region inside the dielectric layer, the first region includes the same metal component as the metal component included in the internal electrode, and the second region includes the same metal oxide component as the metal oxide component included in the internal electrode.  See FIG. 3, noting that each of the regions 22a are disposed between the dielectric layer and the internal electrode, and further, extend inside the dielectric layer.  Each region includes both the metal component and the metal oxide component.  See paragraphs [0070]-[0075].
With respect to claim 14, Kim discloses that the high resistance portion includes first and second regions in a layer structure between the dielectric layer and the internal electrode, the first region includes the same metal component as a metal component included in the internal electrode, and the second region includes the same metal oxide component as a metal oxide component included in the internal electrode.  See FIGS. 3 and 4A/4B, elements 22 and 22a, noting that the high resistance portions are spaced apart, and each contain the metal component in the internal electrode and the metal oxide component included in the internal electrode.  
With respect to claim 15, Kim discloses that the first region and the second region are disposed at the same level.  See FIG. 3, elements 22a, which are disposed on the same level.
With respect to claim 16, Kim discloses that the first region and the second region are stacked in a thickness direction of the dielectric layer.  See FIGS. 3 and 4A/4B, elements 22 and 22a, noting that the metal grains 22 are disposed closer to the internal electrode 121.
With respect to claim 17, Kim discloses that the second region is also disposed inside the dielectric layer.  See FIG. 3, wherein regions 22a extend into the dielectric layer 111.
With respect to claim 18, Kim discloses a multilayer capacitor comprising: a body including an internal electrode and a dielectric layer  (see FIGS. 1 and 2, elements 110, 111, 121, and 122, respectively; see also, paragraph [0049]); and an external electrode disposed on the body and connected to the internal electrode (see FIGS. 1 and 2, elements 131/132 and paragraph [0045]), wherein the body includes a portion disposed inside of the dielectric layer and including the same metal component and the same metal oxide component as the internal electrode  (see paragraphs [0070]-[0075], noting that areas 22a extend into dielectric layer 111, metal particles 22 are incorporated into internal electrodes 121/122, and further, that the metal particles are partially oxidized (paragraph [0072]).
With respect to claim 19, Kim discloses that the metal component includes at least one selected from the group consisting of Ag, Cu, Au, Sn, In, Al, Bi, Sb, Ge, and Te.  See paragraph [0071], citing copper.
With respect to claim 20, Kim discloses that the metal oxide component of the high resistance portion has a positive temperature coefficient of resistivity (PTCR) characteristic in which electrical resistance increases as temperature increases.  See paragraph [0074], noting that the resistance of copper oxide increases as temperature increases.
With respect to claim 22, Kim discloses that the high resistance portion includes a first region in a layer structure between the dielectric layer and the internal electrode and a second region inside the dielectric layer, the first region includes the same metal component as the metal component included in the internal electrode, and the second region includes the same metal oxide component as the metal oxide component included in the internal electrode.  See FIG. 3, noting that each of the regions 22a are disposed between the dielectric layer and the internal electrode, and further, extend inside the dielectric layer.  Each region includes both the metal component and the metal oxide component.  See paragraphs [0070]-[0075].
With respect to claim 24, Kim discloses that the high resistance portion includes first and second regions in a layer structure between the dielectric layer and the internal electrode, the first region includes the same metal component as a metal component included in the internal electrode, and the second region includes the same metal oxide component as a metal oxide component included in the internal electrode.  See FIGS. 3 and 4A/4B, elements 22 and 22a, noting that the high resistance portions are spaced apart, and each contain the metal component in the internal electrode and the metal oxide component included in the internal electrode.  
With respect to claim 25, Kim discloses that the first region and the second region are disposed at the same level.  See FIG. 3, elements 22a, which are disposed on the same level.
Allowable Subject Matter
Claims 5, 6, 8-13, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 5, 6, and 18, the prior art fails to teach, or suggest, the specifics of the metal oxide component recited therein, when taken in conjunction with the limitations of the base claim and any respective intervening claims.  With respect to claims 8-13 and 23, the prior art fails to teach, or suggest, the specifics of the first and second regions, when taken in conjunction with the limitations of the base claim and any respective intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848